Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 03/04/2022 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dillman (US 6497660 B1) in view of Barnes (US 20050215909 A1) and Makita (US 20040260181 A1).

Regarding claim 1, Dillman teaches an ultrasound system (100, 200) comprising a transducer (130) with piezoelectric transducer elements polarized in a poling direction, wherein over time one or more of the piezoelectric transducer elements exhibit a depoling effect. (Abstract, Col.1, lines 19-21, Col.2, lines 59-65, Fig.3, Claim 1, 13)

Dillman teaches to generate a bias signal in the poling direction, wherein the bias signal is combined with the poling signal to form a biased poling signal, that is shifted in the poling direction. (Col.3, lines 53-59, Col.2, line 66-Col.3, line 21, Col.5, lines 40-61, Col.5, lines 10-12, Claim 1, Fig.2-3)

Dillman does not explicitly teach combing the bias signal and the repoling signal to form a biased repoling signal and to generate a repoling signal having a repoling pattern configured to at least partially revert the depoling effect exhibited by the one or more piezoelectric transducer elements.
Barnes teaches combing the bias signal (24) and the repoling signal (20) to form a biased repoling signal (22). (Paragraph 30, Figs.2-3, Claim 18)

Makita teaches to generate a repoling signal (50, 90, 100) having a repoling pattern configured to at least partially revert the depoling effect exhibited by the one or more transducer elements. (Abstract, Paragraphs 11, 41, Fig.12, Claim 1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate combing the bias signal and the repoling signal to form a biased repoling signal in order to provide both positive and negative voltages in a same transmit event and take advantage of the square law of nature of a CMUT and further modify Dillman to incorporate generating a repoling signal having a repoling pattern configured to at least partially revert the depoling effect exhibited by the one or more transducer elements in order to recover an acoustic characteristic of the transducer.

Regarding claim 2, Dillman teaches wherein the one or more drive circuits are further configured to generate a transmit signal having at least first polarity segments, the first polarity segments having corresponding first peak amplitudes, wherein the bias signal is combined with the transmit signal to form a biased transmit signal, that is shifted in the poling direction. (Col.3, lines 53-59, Col.4, lines 2-8, Col.5, lines 40-61, Col.5, lines 10-12, Claim 1, Fig.2-3)

Regarding claim 3, Dillman teaches wherein the one or more drive circuits are configured to generate the bias signal contemporaneous in time with a signal. (Col.3, lines 53-59, Col.4, lines 2-8, Col.5, lines 40-61, Col.5, lines 10-12, Claim 1, Fig.2-3) 

Dillman does not explicitly teach a repoling signal. 
Barnes teaches a repoling signal (20). (Paragraph 30, Figs.2-3, Claim 18)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate a repoling signal in order to provide both positive and negative voltages in a same transmit event and take advantage of the square law of nature of a CMUT. 

Regarding claim 4, Dillman teaches wherein the one or more drive circuits -56-600578-US-1 (553-2083US2) include a transmit drive circuit (110) configured to generate the transmit signal. (Col.2, line 67-Col.3, line 19, Col.5, lines 3-5, Fig.1)

Regarding claim 5, Dillman does not teach wherein the one or more drive circuits include a repoling drive circuit configured to generate the repoling signal.

Barnes teaches wherein the one or more drive circuits include a repoling drive circuit (52) configured to generate the repoling signal (20). (Paragraphs 37, 30, Fig.5, Figs.2-3, Claim 18)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate wherein the one or more drive circuits include a repoling drive circuit configured to generate the repoling signal in order to provide both positive and negative voltages in a same transmit event and take advantage of the square law of nature of a CMUT.

Regarding claim 6, Dillman does not explicitly teach wherein the one or more drive circuits include at least one common drive circuit configured to generate at least two of the transmit signal, the bias signal and the repoling signal.

Barnes teaches wherein the one or more drive circuits include at least one common drive circuit configured to generate at least two of the transmit signal, the bias signal and the repoling signal (excitation signal 20). (Paragraphs 24-25, 30) Barnes teaches the waveform generator 12 applies an excitation signal and bias voltage to an element of the CMUT 12. 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate wherein the one or more drive circuits include at least one common drive circuit configured to generate at least two of the transmit signal, the bias signal and the repoling signal in order to avoid dielectric polarization and allows the bias to be changed without generating a pressure artifact as the bias is changed.

Regarding claim 7, Dillman does not explicitly teach wherein the one or more drive circuits are configured to generate, as the repoling signal, a series of at least one positive pulse and at least one negative pulse.

Barnes teaches wherein the one or more drive circuits are configured to generate, as the repoling signal (20), a series of at least one positive pulse and at least one negative pulse. (Paragraphs 10, 23, 27, 30, Figs.2-3)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate wherein the one or more drive circuits are configured to generate, as the repoling signal, a series of at least one positive pulse and at least one negative pulse in order to avoid dielectric polarization and allows the bias to be changed without generating a pressure artifact as the bias is changed.


Regarding claim 8, Dillman does not teach wherein the one or more drive circuits are configured to generate the repoling signal to have a voltage amplitude of up to 4 times greater than a voltage amplitude of the transmit signal.

Makita teaches wherein the one or more drive circuits are configured to generate the repoling signal to have a voltage amplitude of up to 4 times greater than a voltage amplitude of the transmit signal. (Abstract, Paragraphs 13, 37) Makita teaches the predetermined high voltage (repolarization signal) may be six to seven times larger than a voltage to be supplied to the transducers 2 (transmit signal) for ultrasound generation and Makita teaches the voltage generator is configured to generate a predetermined voltage high enough to repolarize the transducers.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate wherein the one or more drive circuits are configured to generate the repoling signal to have a voltage amplitude of up to 4 times greater than a voltage amplitude of the transmit signal in order to generate a predetermined voltage high enough to repolarize the transducers and avoid dielectric breakdown which leads to a breakage of the ultrasonic probe.

Regarding claim 14, Dillman teaches a method, comprising utilizing a transducer (130) to transmit ultrasound signals and receive echo ultrasound signals from a region of interest, the transducer including piezoelectric transducer elements polarized in a poling direction, wherein over time one or more of the transducer elements exhibit a depoling effect. (Col.1, lines 19-21, Col.2, lines 59-65, Fig.3, Claims 18-21)

Dillman also teaches generating a bias signal in the poling direction, the bias signal combined with the poling signal to form a biased poling signal, that is shifted in the poling direction. (Col.2, line 66-Col.3, line 21, Col.5, lines 40-61, Col.5, lines 10-12, Claim 1, Fig.2-3)

Dillman does not explicitly teach combing the bias signal and the repoling signal to form a biased repoling signal and generating a repoling signal having a repoling pattern configured to at least partially revert the depoling effect exhibited by the one or more transducer elements.

Barnes teaches combing the bias signal (24) and the repoling signal (20) to form a biased repoling signal (22). (Paragraph 30, Figs.2-3, Claim 18)

Makita teaches generating a repoling signal (50, 90, 100) having a repoling pattern configured to at least partially revert the depoling effect exhibited by the one or more transducer elements. (Abstract, Paragraphs 11, 41, Fig.12, Claim 1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate combing the bias signal and the repoling signal to form a biased repoling signal in order to provide both positive and negative voltages in a same transmit event and take advantage of the square law of nature of a CMUT and further modify Dillman to incorporate generating a repoling signal having a repoling pattern configured to at least partially revert the depoling effect exhibited by the one or more transducer elements in order to recover an acoustic characteristic of the transducer.

Regarding claim 15, Dillman teaches generating a transmit signal having at least first polarity segments, the first polarity segments having corresponding first peak amplitudes, wherein the bias signal is combined with the transmit signal 4600578-US-1 (553-2083US2) to form a biased transmit signal, that is shifted in the poling direction. (Col.3, lines 53-59, Col.4, lines 2-8, Col.5, lines 40-61, Col.5, lines 10-12, Claim 1, Fig.2-3)

Regarding claim 16, Dillman teaches wherein the generating the bias signal comprises generating the bias signal contemporaneous in time with the poling signal. (Col.3, lines 53-59, Col.4, lines 2-8, Col.5, lines 40-61, Col.5, lines 10-12, Claim 1, Fig.2-3)

Dillman does not explicitly teach a repoling signal. 

Barnes teaches a repoling signal (20). (Paragraph 30, Figs.2-3, Claim 18)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate a repoling signal in order to provide both positive and negative voltages in a same transmit event and take advantage of the square law of nature of a CMUT. 

Regarding claim 17, Dillman does not explicitly teach generating the repoling signal after at least one of completion of acquisition of ultrasound data for an ultrasound image frame or during a freeze mode.

Makita teaches generating the repoling signal after at least one of completion of acquisition of ultrasound data for an ultrasound image frame or during a freeze mode. (Paragraphs 99, 115)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate generating the repoling signal after at least one of completion of acquisition of ultrasound data for an ultrasound image frame or during a freeze mode in order to render a better quality image. 

Regarding claim 18, Dillman does not explicitly teach wherein the repoling signal comprises a series of at least one positive pulse and at least one negative pulse.

Barnes teaches wherein the repoling signal (20) comprises a series of at least one positive pulse and at least one negative pulse. (Paragraphs 10, 23, 27, 30, Figs.2-3)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate wherein the repoling signal comprises a series of at least one positive pulse and at least one negative pulse in order to avoid dielectric polarization and allows the bias to be changed without generating a pressure artifact as the bias is changed.

Regarding claim 19, Dillman does not explicitly teach wherein the repoling signal has a voltage amplitude of up to 4 times greater than a voltage amplitude of the transmit signal.

Makita teaches wherein the repoling signal has a voltage amplitude of up to 4 times greater than a voltage amplitude of the transmit signal. (Abstract, Paragraphs 13, 37) Makita teaches the predetermined high voltage (repolarization signal) may be six to seven times larger than a voltage to be supplied to the transducers 2 (transmit signal) for ultrasound generation and Makita teaches the voltage generator is configured to generate a predetermined voltage high enough to repolarize the transducers.


It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate wherein the repoling signal has a voltage amplitude of up to 4 times greater than a voltage amplitude of the transmit signal in order to generate a predetermined voltage high enough to repolarize the transducers and avoid dielectric breakdown which leads to a breakage of the ultrasonic probe.

Regarding claim 20, Dillman teaches continuously applying a DC voltage as the bias signal to the transmit signal. (Col.1, lines 48-54, Col.2, lines 41-45, Col.3, lines 45-50) 

Dillman does not explicitly teach a repoling signal

Barnes teaches a repoling signal (20). (Paragraph 30, Figs.2-3, Claim 18)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate a repoling signal in order to provide both positive and negative voltages in a same transmit event and take advantage of the square law of nature of a CMUT. 

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dillman in view of Owen (US 20180156904 A1), Barnes and Makita.

Regarding claim 9, Dillman teaches a transducer with piezoelectric transducer elements (130) polarized in a poling direction, wherein over time one or more of the piezoelectric transducer elements exhibit a depoling effect. (Col.1, lines 19-21, Col.2, lines 59-65, Fig.3, Claim 1)

Dillman also teaches a transmit line (110) configured to convey a transmit signal having at least first polarity segments, the first polarity segments having corresponding first peak amplitudes. (Col.2, line 66 – Col.3, line 2, Col.3, lines 53-55, Col.1, line 27-36, Col.5, lines 37-38, Claim 1, Fig.1, Fig.3) 

Dillman also teaches a bias generator (210) configured to generate a bias signal in a direction of the poling direction, the bias signal combined with the transmit signal to form a biased transmit signal that is shifted in the poling direction. (Col.2, line 66-Col.3, line 21, Col.5, lines 45-49, Col.5, lines 54-61, Col.2, 51-53, Col.5, lines 10-12, Claim 1, Fig.2-3) 

Dillman does not explicitly teach a probe connector and a transmit line extending from the probe connector to the transducer and does not explicitly teach both positive and negative voltages over a transmit cycle, the bias signal combined with the repoling signal to form a biased repoling signal that is shifted in the poling direction and does not explicitly teach the transmit line further configured to convey a repoling signal having a repoling pattern configured to at least partially revert the depoling effect exhibited by the one or more transducer elements.

Owen teaches a probe connector (40) and a transmit line extending from the probe connector to a transmit/receive (T/R) switch (14). 

Barnes teaches both positive and negative voltages over a transmit cycle, the bias signal (24) combined with the repoling signal (20) to form a biased repoling signal (22) that is shifted in the poling direction. (Paragraphs 10, 30, Claims 5, 18, Figs.2-4)

Makita teaches the transmit line (52) further configured to convey a repoling signal (50, 90, 100) having a repoling pattern configured to at least partially revert the depoling effect exhibited by the one or more transducer elements. (Abstract, Paragraphs 11, 41, Fig.12, Fig.5, Claim 1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate a probe connector and a transmit line extending from the probe connector to another device as taught by Owen in order to transmit and receive ultrasound signals and further modify Dillman to incorporate both positive and negative voltages over a transmit cycle, the bias signal combined with the repoling signal to form a biased repoling signal that is shifted in the poling direction in order to avoid dielectric polarization and further modify Dillman to incorporate the transmit line further configured to convey a repoling signal having a repoling pattern configured to at least partially revert the depoling effect exhibited by the one or more transducer elements in order to recover an acoustic characteristic of the transducer.

Regarding claim 10, Dillman teaches wherein the bias generator (210) is configured to generate the bias signal contemporaneous in time with a signal. (Col.3, lines 53-59, Col.4, lines 2-8, Col.5, lines 40-61, Col.5, lines 10-12, Claim 1, Fig.2-3) 

Dillman does not explicitly teach a repoling signal. 

Barnes teaches a repoling signal (20). (Paragraph 30, Figs.2-3, Claim 18)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate a repoling signal in order to provide both positive and negative voltages in a same transmit event and take advantage of the square law of nature of a CMUT. 
Regarding claim 11, Dillman does not explicitly teach a repoling drive circuit within a housing of the ultrasound probe, the repoling drive circuit configured to generate the repoling signal.

Makita teaches a repoling drive circuit (50, 90, 100) within a housing of the ultrasound probe (1), the repoling drive circuit configured to generate the repoling signal. (Abstract, Paragraphs 11, 41, Fig.12, Claim 1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate a repoling drive circuit within a housing of the ultrasound probe, the repoling drive circuit configured to generate the repoling signal in order to recover an acoustic characteristic of the transducer and generate predetermined high voltages.

Regarding claim 12, Dillman does not explicitly teach wherein the repoling signal includes a series of at least one positive pulse and at least one negative pulse.

Barnes teaches wherein the repoling signal (20) includes a series of at least one positive pulse and at least one negative pulse. (Paragraphs 10, 23, 27, 30, Figs.2-3)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate wherein the repoling signal includes a series of at least one positive pulse and at least one negative pulse in order to avoid dielectric polarization and allows the bias to be changed without generating a pressure artifact as the bias is changed.

Regarding claim 13, Dillman does not explicitly teach wherein the repoling signal has a voltage amplitude of up to 4 times greater than a voltage amplitude of the transmit signal.
Makita teaches wherein the repoling signal has a voltage amplitude of up to 4 times greater than a voltage amplitude of the transmit signal. (Abstract, Paragraphs 13, 37) Makita teaches the predetermined high voltage (repolarization signal) may be six to seven times larger than a voltage to be supplied to the transducers 2 (transmit signal) for ultrasound generation and Makita teaches the voltage generator is configured to generate a predetermined voltage high enough to repolarize the transducers.


It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate wherein the repoling signal has a voltage amplitude of up to 4 times greater than a voltage amplitude of the transmit signal in order to generate a predetermined voltage high enough to repolarize the transducers and avoid dielectric breakdown which leads to a breakage of the ultrasonic probe.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 14 and all subsequent depend claims have been considered but are moot in view of the references cited in the most current rejection.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645